09-4586-cv
Robinson v. American International Group



                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 22nd day of October, two thousand ten.

PRESENT:    AMALYA L. KEARSE,
            ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
                  Circuit Judges.
__________________________________________

LYNETTE ROBINSON,

                  Plaintiff-Appellant,

                  v.                                                   09-4586-cv

AMERICAN INTERNATIONAL GROUP, ANTHONY
DESTEFANO, MATTHEW FRANKEL, AMERICAN
HOME ASSURANCE COMPANY,

            Defendants-Appellees.
__________________________________________

FOR APPELLANT:                       Lynette Robinson, pro se, Maplewood, NJ.

FOR APPELLEES:                       Kenneth W. Gage, Paul, Hastings, Janofsky & Walker LLP,
                                     Chicago, IL.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Kaplan, J.)
    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court be AFFIRMED.

        Appellant Lynette Robinson, who is proceeding pro se on appeal, appeals the judgment
of the district court granting the Defendants’ motion for summary judgment, and dismissing her
claims for retaliation under the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq. (“ERISA”); race discrimination under the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”);
disability discrimination and retaliation under the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq. (“ADA”); and various claims under New York State and New York City
law.

        We review orders granting summary judgment de novo and focus on whether the district
court properly concluded that there was no genuine issue as to any material fact and the moving
party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,
321 F.3d 292, 300 (2d Cir. 2003); Republic Nat’l Bank of N.Y. v. Delta Airlines, 263 F.3d 42, 46
(2d Cir. 2001); Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir. 1999). In determining
whether there are genuine issues of material fact, we are “required to resolve all ambiguities and
draw all permissible factual inferences in favor of the party against whom summary judgment is
sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks and
citation omitted).

        Following an exhaustive review of the record, we conclude that the district court
correctly granted summary judgment to the Defendants on all of Robinson’s claims, based on
substantially the same reasons as articulated by that court in its detailed memorandum and order.
Furthermore, we have considered all of Robinson’s claims of error on appeal and find them to be
without merit. Accordingly, there is no basis upon which to overturn the underlying judgment.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                2